Citation Nr: 0733386	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the bilateral knees.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia in which the RO denied the benefit sought 
on appeal.  The appellant, who participated in periods of 
active duty for training and inactive duty for training in 
the United States Army Reserve from November 1979 to June 
2002, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
bilateral knee degenerative arthritis discloses a need for 
further development prior to final appellate review.  

In this regard, the Board observes that the appellant 
currently has a confirmed diagnosis of osteoarthritis of the 
bilateral knees. February 2005 and February 2006 VA 
examination reports; March 2005 and July 2005 statements from 
R.A., M.D.  In relationship to this diagnosis, the appellant 
submitted a claim of entitlement to service connection on the 
basis that his bilateral knee degenerative arthritis is 
either due to or has been aggravated by his service in the 
United States Army Reserve. See October 2003 application for 
compensation.  Specifically, the appellant contends that 
while performing the required exercises to remain fit for his 
Army Reserve duty (i.e., running in combat boots), he 
developed degenerative arthritis of the knees or these 
activities aggravated/speeded up the degenerative depression 
of his knee joints. Id.; November 2003 statement in support; 
August 2006 BVA hearing transcript.  The appellant 
acknowledges that he never experienced a specific injury 
during his Reserve service that directly resulted in either 
the development of his current knee disorder or aggravated 
this disorder.  However, he contends service connection is 
appropriate since he believes degenerative arthritis is a 
disease that developed or worsened during his numerous 
periods of active duty for training ("ADT") or inactive 
duty for training ("IADT"). 

Service connection by the VA can only be granted for a 
disease or injury incurred in or aggravated by a period of 
"active service" in the Armed Forces. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  Active 
military, naval, and air service includes active duty, any 
period of ADT during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of IADT during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty, or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  ADT 
includes full-time duty in the Armed Forces performed by 
Reserves for training purposes, and includes full-time duty 
performed by members of the National Guard of any State.  
IADT generally means duty (other than full-time duty) 
prescribed for Reserves, and duty (other than full-time duty) 
performed by a member of the National Guard of any State. 38 
U.S.C.A. § 101(21)-(24); 38 C.F.R. § 3.6(a), (c), (d).  

The RO denied service connection for bilateral knee 
degenerative arthritis on the basis that while the appellant 
served in the United States Army Reserve for a period of over 
twenty (20) years, his service medical records did not 
contain any evidence indicating that during a period of ADT 
the appellant sustained an injury to his knees that can be 
associated with his current diagnosis.  In addition, the RO 
noted that the appellant has not been diagnosed with a 
"covered disease" as defined by VA regulations during a 
period of IADT such that service connection was warranted. 
March 2005 RO decision, pgs. 2-3.  

In regards to the rating decision at issue, the Board notes 
that the RO has reported that the appellant's only period of 
ADT was from November 1979 to March 1980; the appellant 
contends that during his 22 years of Reserve service, he had 
many periods of ADT and IADT.  The Board notes that the 
record includes a "chronological statement of retirement 
points" sheet that indicates the appellant received both 
active duty points and inactive duty points every year from 
October 1979 to June 2002.  This document contradicts another 
note contained in the file which reports that the appellant 
served only from November 12, 1979 to March 4, 1980 on active 
duty for training, with his remaining service being "reserve 
time." See response to request for service information.  On 
remand, the RO should contact the appropriate service 
department source, to include but not limited to, contacting 
the National Personnel Records Center (NPRC) to verify all 
the appellant's dates of ADT and IADT and compare those dates 
to the dates of onset of the appellant's knee symptomatology.   
 
In regards to the appellant's knee symptomatology prior to, 
during and subsequent to his period of service in the United 
States Army Reserve, the Board observes that a review of the 
appellant's claims file reveals that the appellant injured 
his right knee prior to Reserve service as a result of a 
football injury; and that he underwent surgery for a tear of 
the right medial collateral ligament as a result of that 
injury. See Roanoke Memorial Hospitals Discharge Report, p. 
5.  However, while the appellant's Reserve medical 
examinations document his pre-service injury, the appellant's 
actual Reserve service examinations found no physical 
problems with the appellant's knees or indicated that the 
appellant experienced any residuals of the pre-service 
injury. See reports of medical examinations and reports of 
medical history forms dated in October 1979, August 1983, 
August 1991 and March 1995.  In fact, the first medical 
evidence referencing complaints of knee pain contained in the 
claims file is dated in October 1996.  

Specifically, the Board observes that the appellant was seen 
in October 1996 with complaints of sharp right knee pain of 
three weeks duration. See October 1996 private medical 
records.  The appellant reported at that time that while he 
had experienced a severe ligament injury to his right knee 
playing football in high school and underwent some type of 
ligament reconstruction as a result of this injury, he had 
not experienced any type of problems with his right knee 
since that time; nor had he experienced any specific post-
football injury that he could associate with his reported 
pain. Id.  X-rays of the appellant's right knee revealed 
marked severe patellofemoral degenerative changes with 
probable significant chondromalacia. Id.  The appellant was 
advised that high impact and contact type sports and 
activities had the potential of aggravating his condition. 
Id.  

Thereafter, the appellant was seen in April 1999 for 
complaints of left knee pain after experiencing a basketball 
injury in which he accidentally twisted his left knee.  X-
rays of the left knee demonstrated mild degenerative changes 
as well. See April 1999 private medical records.  He was 
subsequently scheduled and underwent an arthroscopy of the 
left knee in April 1999, with a subtotal synovectomy and 
chondroplasty patella and femoral condyles. Id.  Thereafter, 
in August 1999, the appellant reported slowly increasing 
problems in his right knee that included catching and giving 
way. See August 1999 private medical records.  While 
contemplating undergoing surgery on this knee, the appellant 
reported experiencing a right knee injury while playing 
tennis. Id.  X-rays again revealed evidence of marked 
degenerative changes and it was recommended that the 
appellant undergo a right knee arthroscopy. Id.  An 
arthroscopy of the right knee and partial medial meniscectomy 
of the patellofemoral interval was performed in September 
1999. September 1999 private medical records.  Subsequent to 
surgery, the appellant continued to experience bilateral knee 
pain and was diagnosed with bilateral osteoarthritis of the 
knees. See service medical records dated in March 2000 
(appellant placed on physical profile for his knees); March 
2000 report of medical examination and report of medical 
history (appellant reported that he had arthritis); private 
medical records dated in September 2003.    

Two letters contained in the claims file from the appellant's 
private medical provider, R.A., M.D., reflect Dr. A.'s 
opinion that the appellant's degenerative disease of the 
knees is beyond the normal progression in terms of severity 
for someone of the appellant's age and that the physical 
training the appellant received during his military service 
more likely than not either aggravated or caused his joint 
problems. See March 2005 and July 2005 letters from R.A., 
M.D.  A contrary medical opinion is also contained in the 
claims file, one in which a VA examiner reviewed the 
appellant's entire service file and medical records and 
opined that it was more likely than not that the appellant's 
arthritic changes of the knees were not due to any period of 
active duty or inactive duty. February 2006 VA medical 
opinion.  However, the Board observes that the VA examiner 
failed to provide an opinion as to whether the appellant's 
bilateral knee degenerative arthritis was aggravated during a 
period of Reserve service, specifically during a period of 
ADT or IADT.  

In light of the above, the Board finds that additional 
development of this claim should be undertaken in terms of 
obtaining an addendum VA medical opinion on the issue of 
aggravation.  Specifically, the Board requests the RO to 
forward the appellant's claim file back to the VA medical 
examiner who issued the February 2006 medical opinion in this 
case (or another qualified examiner) and request 
clarification on the issue of whether it is as least as 
likely as not that either (a) the appellant's pre-service 
right knee injury was aggravated during a period of ADT or  
IADT or (b) that the physical exercises performed by the 
appellant during his twenty years of service with the United 
States Army Reserve aggravated his bilateral osteoarthritis 
of the knees during a period of ADT or IADT (even if such 
activity did not result in the development of the disorder).  
In addition, the examiner should be asked to provide an 
opinion as to the additional affect, if any, the appellant's 
April 1999 and August 1999 basketball and tennis injuries may 
have had upon his bilateral knee disorder in terms of 
aggravation.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  The case 
is being returned to the RO via the AMC in Washington, DC.; 
and VA will notify the appellant if further action on his 
part is required.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should provide, with respect 
to the appellant's claim of entitlement 
to service connection for bilateral knee 
degenerative arthritis, notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should verify through 
official sources the periods of active 
duty for training ("ADT") and inactive 
duty for training ("IADT") performed 
by the appellant while serving with the 
United States Army Reserve.  This 
should include, but is not limited to, 
contacting the National Personnel 
Records Center (NPRC) to verify all the 
appellant's dates of service.  

3.  The RO should refer the claims 
folder to the February 2006 VA examiner 
or another qualified examiner for the 
purpose of obtaining an addendum 
opinion on the issue of aggravation.  
After reviewing all evidence contained 
in the claims file, including any 
additional evidence associated with the 
file as a result of this remand, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the appellant's bilateral knee 
degenerative arthritis was aggravated 
during any of the appellant's periods 
of verified ADT or IADT.  

The examiner should specifically 
indicate whether it is at least as 
likely as not that either (a) the 
appellant's pre-service right knee 
injury was aggravated during a period 
of ADT or IADT or (b) that the physical 
exercises performed by the appellant 
during a period of ADT and/or IADT 
performed between November 1979 to June 
2002 with the United States Army 
Reserve aggravated his bilateral 
osteoarthritis of the knees (even if 
such activity did not result in the 
development of the disorder).  

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability.

In addition, the examiner should be 
asked to provide an opinion as to the 
additional affect, if any, the 
appellant's April 1999 and August 1999 
basketball and tennis injuries may have 
had upon his bilateral knee disorder in 
terms of aggravation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



